Title: To Thomas Jefferson from William Imlay, 6 May 1801
From: Imlay, William
To: Jefferson, Thomas


               
                  Sir
                  Hartford May 6th: 1801.—
               
               Having been honoured with your Letter of the 14th August 1790, on my appointment, and forwarding my Commission from the late President Washington, as Commissioner of Loans in the State of Connecticut.—I feel myself impressed from a sense of propriety in return for your very polite attention on that occasion.—As well as a mark of the respect due to you as President of the United States, to make known to you my wishes respecting the Commission, which I have the honor to fill under the General Government.—In doing which, I feel it incumbent on me to appologize to you for engaging so much of your time, as will be necessary in detailing my former & present Prospects & Situation.—
               The very heavy losses which I sustained in consequence of our Revolutionary Contest with great Britain, having nearly ruined my Father & myself.—It became necessary for me to seek a support for myself and a growing family in some public employment, for which I was qualified.—And in the year 1779, thro’ the influence of some friends I obtained the appointment to the United States Loan Office, in the State of Connecticut.—From that time, I continued to perform the duties of the Office, without any assistance, and for a Salary which thro’ the depretiation of the Money, was at times reduced almost to nothing,—until August 1790. when I received from you, my Commission under the late President Washington, reappointing me to the same Office. And now after near twenty two years, pretty severe duty in public service, grown Old & infirm, and I can with equal truth declare, not grown rich, I find the emoluments of my Office still necessary to the support of a Wife & seven young Children.—
               Thus detached from all my former Commercial habits & Connections, and too old to engage again in that line of Business, I flatter myself you will not deem it improper, that I take the liberty to address you on this Occasion, & to solicit a Continuance, in my present Office.—
               Sensible that you will not be influenced by the Wants or Wishes of an individual, in a matter of this Nature, unless it shall appear to be consistent with the public Interest;—I must therefore rest my expectation of your favor, on the Principle of my having faithfully performed the Duties of the Office, & that my public conduct shall meet with your approbation.—Shou’d there appear to you, any impropriety in this application, I must intreat you to pardon it, and to ascribe it to the Anxiety & Solicitude which I feel for a Wife and family, who have an indisputable claim on my best endeavours for their support.—
               I have the honor to be, With the greatest Respect, Sir, Your very Humble & Obedient Servant
               
                  
                     Wm Imlay
                  
               
            